DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In response to the amendment received November 8, 2021:
Claims 1, 3-4 and 11-18 are pending. Claims 2 and 5-10 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3-4 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al. (WO 2017/104145A) in view of Yamada et al. (US2011/0200885).
Regarding Claim 1, Akiyama et al. teaches a secondary battery (line 10) comprising a positive electrode plate (line 2423) a negative electrode plate (line 2444) an electrolyte and separator (line 126-127), the negative electrode plate comprising a negative electrode current collector with a negative electrode active material layer on the surface of the negative current collector (lines 443-444) (i.e. a negative film on a surface of the negative current collector) wherein the negative active material comprises 2 to 15 mg/cm2 (lines 449-455) wherein the basis weight is amount of negative electrode active material existing on the negative electrode current collector (i.e. the mass of the negative active material in the negative film per unit area) (lines 443-448)  (thus, overlapping with the claimed range of M and M can be 15 mg/cm2). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I).
Akiyama et al. does not teach a specific surface area of the negative film.
However, Yamada et al. teaches a negative active material that is a carbon material (as is the negative film of the instant claims) wherein the material has a BET specific surface area of 0.8 m2/g or more and not more than 4.0 m2/g (i.e. 8 cm2/mg to 40 cm2/mg, overlapping with range of the instant claim and BET can be 9 cm2/mg) (Para. [0098]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the negative active material layer (i.e. negative film) of Akiyama et al. to incorporate the teaching of the BET specific surface area of Yamada et al., as a negative electrode active material with this specific surface area range would provide excellent electrolyte holding properties and a material 
6.	Regarding Claims 3 and 4, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama further teaches the thickness of the negative electrode active material layer on the current collector (i.e. negative film) is 73 micrometers (line 2451) (i.e. the thickness is inside the claimed thickness ranges).
7.	Regarding Claims 11 and 12, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above. 	
	Akiyama et al. further teaches the void ratio of the negative electrode active material layer (i.e. negative film) is preferably 20-45% (lines 41-425) (thus, P can be 45%) and the basis weight can be 10 mg/cm2 to 15 mg/cm2 (lines 449-455) (thus M and CW can be 15 mg/cm2), the thickness (T) is 73 micrometers and the specific surface area (BET) of Akiyama et al. as modified by Yamada et al. is 9 cm2/mg (see the rejection to claim 1 for full details of thickness and specific surface area, incorporated herein but not reiterated herein for brevity’s sake). These values as taught by Akiyama et al. as modified by Yamada et al. result in a Vp of 33 (Vp = T x P = 73 * 0.45  =  33) and an Sp of 135 (Sp = M x BET = 15 * 9 = 135), and thus “Vp/Sp” = 33/135 = 0.24 
8.	Regarding Claims 13 and 14, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above.
Akiyama et al. further teaches the basis weight (i.e. CW) for the negative electrode of 10 mg/cm2 to 15 mg/cm2 (lines 449-455) (overlapping with the coating weight ranges of the instant claims). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
9.		Regarding Claim 15, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the graphite used is either natural graphite or artificial graphite (lines 1690-1691).
Regarding Claim 16, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. further teaches wherein the carbon material used for the negative electrode active material can be soft carbon, hard carbon (lines 1767-1768) and the negative electrode active material can be a silicon-based material (lines 1635-1640).
Regarding Claim 17, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 16 as explained above. 
Akiyama et al. further teaches wherein the negative electrode active material further comprises silicon-based material, specific examples include silicon oxide, elemental silicon, a composite of silicon and carbon material (i.e. silicon carbon composite (lines 1635-1646).
Regarding Claim 18, Akiyama et al. as modified by Yamada et al. teaches all of the elements of the current invention in claim 1 as explained above. 
Akiyama et al. teaches the positive electrode active material is applied to a positive electrode current collector to form a film (i.e. a positive film is provided on a surface of the positive current collector comprising a positive active material (lines 2398-2423), which forms the positive electrode plate (i.e. the positive electrode plate comprises a positive current collector and a positive film (line 2423) and the positive electrode active material is lithium nickel cobalt manganese oxide (lines 2401-2408).
Response to Arguments
Applicant's arguments filed November 8, 2021 have been fully considered but they are not persuasive. 
Applicant argues Yamada does not teach that the range of BET specific surface area can further improve the cycle performance of a secondary battery and therefore it would not have been obvious to have modified the negative electrode active material layer of Akiyama to incorporate the BET specific surface area of Yamada.
Examiner respectfully disagrees. In response to applicant's argument that Yamada does not indicate that the range of BET can improve cycle performance, the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Applicant argues the specific surface area of the negative film as claimed represented by BET satisfies a relationship which is a range of BET smaller than that of the prior art (Yamada) and therefore it would not have been obvious to have modified the negative electrode active material layer of Akiyama to incorporate the BET specific surface area of Yamada. 
Examiner respectfully disagrees., Yamada et al. teaches a negative active material that is a carbon material wherein the material has a BET specific surface area of 0.8 m2/g or more and not more than 4.0 m2/g (i.e. 8 cm2/mg to 40 cm2/mg, overlapping with range of the instant claim) which would provide excellent electrolyte holding properties and a material for obtaining high characteristics through easy intercalation and deintercalation of a lithium ion on the electrode surface (Para. [0098]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). Applicant did not express or demonstrate criticality of the range. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above.
	Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729